Title: To George Washington from Edmund Randolph, 7 August 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia August 7. 1794.
               
               You will be pleased to recollect, that the two houses of congress requested you, at the last session, to communicate to the people of Kentucky certain information, relative to the negotiation concerning the Mississippi.  The reason, which we have had for some time past, for expecting hourly decisive intelligence from Madrid, has been the cause of witholding the communication to this day. But it seems expedient to enter into the business some way or other. It is impossible in point of propriety, (as I conceive) to lay before the world copies of all the papers. But a substitute for this may be found in the following course: to depute some sensible and firm man to go to Kentucky; carrying with him the most accurate knowledge of the whole transaction, and such minutes and copies of those things, which upon examination it shall be thought adviseable to attend to: this person shall immediately proceed to Kentucky, where he shall explain
                  
                  to the legislature and executive of the state the circumstances of the affair: the governor is to be requested that if the legislature shall not assemble upon its own adjournment or by the constitution before a given day, they may be convened to receive the proposed communication: the deputy shall urge every consideration, proper to allay the prevailing ferment.
               This step becomes, in my opinion, more and more urgent, from the danger, which may arise to the U.S. on the Pittsburg quarter, from the attempts of the British to seduce the inhabitants of the western waters. I have the honor, sir, to be, with great respect yr mo. ob. serv.
               
                  Edm: Randolph
               
            